Citation Nr: 0704081	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service-connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to October 1980.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision by the Winston-Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
2003, the veteran testified at a Travel Board hearing before 
the undersigned.  A transcript of that hearing is of record.  
In July 2004 the case was remanded to the RO for further 
development.  In May 2006 the Board requested a Veteran's 
Health Administration (VHA) medical opinion concerning the 
etiology of the veteran's COPD, which was received in October 
2006.  The veteran was then notified of the receipt of the 
opinion and asked whether he had any additional evidence or 
argument to submit. He did submit additional argument and 
requested that the case be remanded back to the RO to 
consider the argument.  However, given that the veteran only 
submitted argument and not new evidence, the Board finds that 
a remand is not necessary.  See Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).   


FINDINGS OF FACT

It is not shown that the veteran's COPD is related to his 
service or to any Agent Orange exposure that may have 
occurred therein.  


CONCLUSION OF LAW

Service connection for COPD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.   A July 2004 letter reiterated 
what the evidence needed to show.  It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Additionally, this letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claim.  The September 2002 rating decision, a January 
2003 statement of the case (SOC) and a November 2005 
supplemental SOC (SSOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.   Although the veteran was not 
provided notice regarding criteria for rating COPD and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefit sought were being granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the veteran had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  The claim was thereafter 
readjudicated in the November 2005 SSOC.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He was afforded a VA medical 
examination.  Pursuant to the Board's July 2004 Remand, the 
RO asked the veteran to provide specific information 
regarding all the locations and times he was hospitalized for 
respiratory problems in service, and asked to submit any 
service medical records in his possession.  He did not submit 
any service medical records and did not provide any further 
information regarding when and where he was hospitalized.  
Consequently, the RO did not have sufficient information to 
request a search for alternate source records of any 
hospitalization for respiratory problems during service.  
Given that the duty to assist is not a one way street (See 
Wood v. Derwinski, 1 Vet. App. 190 (1991), the Board finds 
that VA met its assistance obligations in regard to 
attempting to obtain any records of such hospitalization 
during service.  The veteran has not identified any 
additional evidence pertinent to this claim.  VA's overall 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

The veteran's DD-214s show that he served in Vietnam.  
Service medical records do not reveal any treatment or 
diagnosis of COPD.  He did suffer periodically from some 
upper respiratory infections, and a June 1973 chest X-ray 
showed an uncalcified density in the mid right lung, which 
was confirmed on subsequent July 1973 X-ray. In January 1980 
he was seen for complaints of steady chest pain for the past 
5 to 6 months.  When he would take a drink or eat something 
he would lose his breath, and almost passed out on several 
occasions.  Physical examination showed clear lungs, and a 
chest X-ray was negative.  The diagnostic assessment was 
anxiety.  In July 1980, the veteran elected not to undergo a 
separation medical examination.  His medical records were 
screened to determine whether an examination was required, 
and it was determined that the records indicated no 
significant findings that would warrant a physical 
examination.  An earlier April 1980 examination showed normal 
lung and chest function, with the veteran reporting that he 
was in good health and not taking any medication.    

A June 1986 VA medical certificate shows that the veteran 
suffered from pneumonia the past 4 days.  A later June 1986 
VA chest X-ray showed a diagnostic impression of resolved 
pneumonia with some residual changes.  A February 1987 VA 
chest X-ray showed no X-ray evidence of acute pulmonary or 
cardiac pathology.  A February 1987 VA medical certificate 
notes a diagnostic impression of acute bronchitis.    

A June 1989 private chest X-ray viewed in comparison with an 
earlier October 1988 X-ray showed a granulomatous type 
calcification in the superior segment of the right lower 
lobe.  The lungs remained free of pneumonia, soft tissue and 
pulmonary edema.

A September 1999 private medical examination produced a 
diagnostic assessment of acute exacerbation of COPD with 
secondary chest pain from coughing.  The veteran was very 
strongly urged to stop smoking.  A September 1999 private 
chest X-ray produced a diagnostic impression of emphysematous 
changes and probable calcified granuloma in the superior 
segment of the right lobe.   

An October 2000 private chest X-ray produced a diagnostic 
impression of COPD/emphysema and pulmonary granuloma.  

A July 2001 private physical examination report showed a 
diagnostic impression of right middle lobe infiltrate, weight 
loss, hemoptysis and COPD.  It was noted that the veteran had 
quit smoking recently but had smoked two packs per day for 
almost 35 years.  A December 2001 private chest X-ray report 
shows a diagnostic impression of changes compatible with 
COPD, with a stable calcified nodule in the right mid lung 
zone. 

An April 2002 private physical examination report shows a 
diagnostic impression of moderate chronic COPD with 
functional progression since his original evaluation one year 
prior.  The veteran reported that he was gradually getting 
more and more short of breath.  He was continuing to smoke 
although he admitted to smoking only two to four cigarettes 
per day.  The examiner suspected that the veteran was 
underestimating the amount of cigarettes he was smoking as he 
reported that it was very hard to quit them.  Physical 
examination showed hyperinflation and increased AP diameter.  
The diaphragms appeared to be relatively immobile and deep in 
the chest.  Breath sounds were diffusely diminished with 
severe expiratory phase prolongation.  The veteran had course 
rhonchi with coughing.  There were no signs of consolidation 
or pleural rubs.  Cardiac examination was without murmurs, 
gallops, rubs or ectopy.  A chest X-ray revealed 
hyperinflation, increased retrosternal clear space, flatted 
hemidiaphragms and a calcified granuloma in the right mid 
lung field.  

On August 2002 VA Agent Orange related disease examination, 
it was noted that the veteran had no complaints related to 
Agent Orange exposure.  He reported problems with wheezing 
and coughing, and general physical examination did not reveal 
any abnormalities.  The diagnostic impression was no Agent 
Orange related diseases.  It was noted that the veteran was 
receiving ongoing treatment for COPD.  

In a September 2002 statement the veteran indicated that he 
first went to the VA medical center in 1986 with pneumonia.  
He saw a Dr. T who treated him and told him that he had COPD.  
He went back two or three times and then was told not to come 
back unless it was life threatening.  For several years he 
only saw a doctor when he could afford it, which was very 
very seldom.  He believed that his COPD was caused in Vietnam 
and that if he had had the proper medical care, the condition 
would not have progressed so far.  

In his October 2002 notice of disagreement the veteran 
indicated that he started having trouble with his lungs while 
still in the military at Fort Campbell, Kentucky.  

On his March 2003 Form 9 the veteran indicated that he had 
three incidents of upper respiratory infections in service 
and according to some treating physicians that was the 
beginning of his COPD.  He indicated that he was having 
trouble with his lungs before he got out of service.  

A March 2003 VA primary care physical examination produced 
diagnostic impressions of COPD and history of lung nodule.  
The veteran reported progressively worsening shortness of 
breath with all activity for the past 5 to 6 years.  The 
shortness of breath had become markedly more severe in the 
past 8 months, affecting his ability to perform his job at 
the lumber mill.  He also reported productive cough with 
intermittent blood in sputum.  A chest X-ray showed COPD and 
calcified granuloma on the right, unchanged since August 
2002.  

At the December 2003 Travel Board hearing the veteran 
testified that he began having respiratory problems while 
stationed in Phu Bai, Vietnam.  He was treated for pneumonia 
twice in service and also was treated for regular colds.  
After he returned to the states, he continued to have 
respiratory problems and was hospitalized at Fort Sill, 
Oklahoma and Fort Drum, New York for pneumonia.  He also had 
problems with shortness of breath, which got really bad in 
1979 when he was with the 101st Airborne.  He had to run a 
lot and he could not keep up.  After service, he continued to 
have problems with pneumonia, indicating that he was 
afflicted with it on about 12 different occasions.  In 1983 
he went to the VA medical center in Asheville for pneumonia 
and he was put on a pulmonary unit.  After going there on 
three different occasions he was informed that he could not 
be seen there anymore.  Consequently, he then started to see 
private physicians.  

On March 2004 VA ambulatory care visit, the diagnostic 
assessments were COPD, history of chronic tobacco use, and 
dyspnea on exertion with some relief at rest.  The veteran 
reported that he continued to have chest heaviness/tightness, 
especially on activity, with no specific aggravating factors, 
was somewhat relieved by rest.  There was no chest pain or 
shortness of breath on the day of the visit.  He indicated 
that he stopped smoking about one year prior.  Subsequent VA 
visits produced essentially the same diagnostic picture.  

In an August 2004 letter, Dr. S indicated that he treated the 
veteran regularly at the VA hospital in Asheville, North 
Carolina.  He was found to have severe lung disease (COPD) 
with decreased pulmonary function, resulting in acute 
respiratory embarrassment with the least activity.  Following 
the retirement of Dr. S, the veteran was under the care of a 
Dr. L.  

On July 2005 VA examination it was noted that the veteran 
complained of chronic cough with sputum, and dyspnea upon 100 
to 150 yards of exertion.  There were no hemoptysis, fever, 
chills, weight loss or appetite loss.  The examiner noted 
that the veteran had smoked two packs of cigarettes per day 
for 30 years before quitting 3 years prior.  He had been in 
the emergency room two to three weeks prior with shortness of 
breath and felt as if someone had sprayed pepper in his 
throat.  The examiner noted that the veteran had been 
involved with Agent Orange spraying helicopters and reported 
that he was exposed to Agent Orange for about a year (from 
1969 to 1970) while in Vietnam.  The diagnostic assessment 
was moderate COPD with no evidence of cor pulmonale or 
pulmonary hypertension.  The examiner commented that the COPD 
was most likely related to the veteran's prolonged and heavy 
smoking.  However, he had had a significant exposure to Agent 
Orange and therefore it was possible that this contributed to 
his disease also.  The examiner indicated that the exposure 
may have been a small component only. 

In September 2006, pursuant to a Board request, Dr. M from 
the VA Connecticut Healthcare System provided a medical 
expert opinion concerning the etiology of the veteran's COPD.  
After reviewing the claims file, Dr. M noted that the veteran 
was currently suffering from multiple episodes of COPD 
exacerbation, which had led to significant disability and 
morbidity.  When he was initially employed, he was found to 
be in good health with no evidence of any lung disease.  He 
did have a few episodes of upper respiratory infections 
during his 12 years of service.  His chest X-ray from June 
1973 did show an uncalcified density at the right mid-lung, 
which was again confirmed in July 1973.  He was a smoker and 
had quit smoking less than seven years prior.  He had a 
history of at least 50 pack years of smoking cigarettes.  His 
pulmonary function tests had repeatedly shown a moderate 
obstructive pattern with partial reversibility.  A CT scan of 
the chest with contrast in July 2005 again showed a calcified 
granuloma in the superior segment of the right lower lobe.  
Repeated bronchoscopies had failed to show any evidence of 
malignancy.  He also had two episodes of community acquired 
pneumonias that have been treated with antibiotics.  The 
veteran's pulmonologist, Dr. Khalid, suggested the presence 
of inactive, past exposure to tuberculosis or histoplasmosis 
as the cause of the granuloma.  Commenting specifically on 
the veteran's reported one year exposure to herbicide during 
Vietnam, Dr. M noted that the most common clinically 
important constituent of these sprays included 1, 4-Dioxin.  
He noted that while these chemicals have been noted as Group 
2B carcinogen, a literature search did not indicate a direct 
causal link between the development of COPD after exposure 
to, or direct contact with, Dioxin.  Based on the review of 
the assembled evidence and the records provided, Dr. M found 
that it was less likely than not that the veteran's currently 
diagnosed COPD is causally related to an incident or event 
that occurred during his active service from 1968-1980.  His 
evaluation suggested that cigarette smoking was the most 
important risk factor in both the development and 
exacerbations of the veteran's COPD.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.   38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  If a veteran was exposed to a 
herbicide agent (to include Agent Orange) during active 
military, naval or air service and has contracted an 
enumerated disease to a degree of 10 percent or more at any 
time after service, the veteran is entitled to service 
connection even though there is no record of such disease 
during service.  COPD is not one of the aforementioned 
enumerated diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307. 
3.309(e).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record clearly establishes that the veteran 
has COPD.  It is also shown that the veteran served in 
Vietnam (and presumably was exposed to Agent Orange) and that 
he had some level of respiratory infections in service.  
However, the evidence of record does not establish a 
relationship between the presumed Agent Orange exposure or 
any other event in service and the veteran's current COPD.  
Dr. M's September 2006 VA medical opinion specifically found 
that it was less likely than not that the veteran's currently 
diagnosed COPD is causally related to an incident or event 
that occurred during his active service, indicating that 
cigarette smoking was the most important risk factor in both 
the development and exacerbations of the veteran's COPD.  
While an earlier (July 2005) VA examiner did raise a 
"possibility" that Agent Orange exposure may have 
contributed to his COPD, this opinion is clearly speculative 
in nature as it did not find with any meaningful level of 
probability that Agent Orange exposure was an actual cause of 
the veteran's COPD.  Speculative or conjectural opinions as 
to causation are not persuasive.  See 38 C.F.R. § 3.102 and 
(Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that the veteran's experiences as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition was found too speculative 
to provide medical nexus evidence). 

While the veteran alleges that his current COPD is related to 
service, because he is a layperson, his allegations are not 
competent evidence of a medical diagnosis or nexus.  "Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Given that the record contains a clear medical opinion 
finding that it is less likely than not that the veteran's 
COPD is related to service and only a speculative opinion 
suggesting a mere possibility that the COPD could be in part 
related to service, the preponderance of the evidence is 
against a finding of a medical nexus between service and the 
current COPD, and against the claim seeking service 
connection for COPD.  Accordingly, the claim must be denied.         


ORDER

Service connection for COPD is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


